                     Case 16-10527-MFW              Doc 4449         Filed 03/14/19       Page 1 of 22



                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

In re:                                                            Chapter 11

TSAWD HOLDINGS, INC., et al.,1                                    Case No. 16-10527 (MFW)

                           Debtors.                               (Jointly Administered)

                                                                  Hearing Date: April 30, 2019 at 11:30 a.m. (ET)
                                                                  Objection Deadline: April 1, 2019 at 4:00 p.m. (ET)

                      TENTH QUARTERLY APPLICATION FOR COMPENSATION
                      AND REIMBURSEMENT OF EXPENSES OF FREJKA PLLC,
                      AS COUNSEL FOR THE FEE EXAMINER, FOR THE PERIOD
                       FROM DECEMBER 1, 2018 THROUGH FEBRUARY 28, 2019

     Name of Applicant:                                          Frejka PLLC

     Authorized to Provide Professional Services to: Fee Examiner

     Date of Retention:                                          July 14, 2016 nunc pro tunc to June 16, 2016
     Period for which Compensation and
                                                                 December 1, 2018 – February 28, 2019
     Reimbursement is Sought:
     Amount of Fees Sought as Actual, Reasonable
                                                                 $6,042.50
     and Necessary:
     Amount of Expenses Sought as Actual,
                                                                 $0.00
     Reasonable and Necessary:
     Rates are Higher than those Approved or
     Disclosed at Retention? Yes__ No X
     If yes, Total Compensation Sought Using
     Rates Disclosed in Retention Application :
     Fees Sought in this Application Already Paid
     Pursuant to a Monthly Compensation Order                    $0.00
     but not yet Allowed:
     Expenses Sought in this Application Already
     Paid Pursuant to a Monthly Compensation                     $0.00
     Order but not yet Allowed:
     Number of Professionals Included in this
                                                                 2
     Application:

     1
         The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: TSAWD
         Holdings, Inc. (9008); Slap Shot Holdings, Corp. (8209); TSAWD, Inc. (2802); TSA Stores, Inc. (1120); TSA
         Gift Card, Inc. (1918); TSA Ponce, Inc. (4817); and TSA Caribe, Inc. (5664). The headquarters for the above-
         captioned Debtors is located at 2305 East Arapahoe Road, Suite 234, Centennial, Colorado 80122.
              Case 16-10527-MFW       Doc 4449           Filed 03/14/19   Page 2 of 22



If Applicable, Number of Professionals in this
Application not Included in Staffing Plan            None
Approved by Client:
If Applicable, Difference Between Fees
Budgeted and Compensation Sought for this            N/A
Period:
Number of Professionals Billing Fewer than 15
                                                     2
Hours to the Case During this Period:

This is an:    ___ monthly           __x__ interim             ___ final application.

       The total time expended for fee application preparation during the interim period is

approximately 5.50 hours and the corresponding compensation requested is approximately

$1,662.50.

                             PRIOR INTERIM APPLICATIONS

                                       Requested            Requested     Approved       Approved
Date Filed    Period Covered             Fees               Expenses         Fees        Expenses
10/05/2016 June 16, 2016 –             $144,313.75           $283.50      $144,313.75    $283.50
           August 31, 2016
1/27/2017 September 1, 2016 –           $75,406.25           $354.61       $75,406.25    $354.61
           November 30, 2016
5/16/2017 December 1, 2016 –            $43,305.00            $37.00       $43,305.00     $37.00
           March 31, 2017
12/01/2017 April 1, 2017 –              $46,787.50             $0.00       $46,787.50      $0.00
           June 30, 2017
1/2/2018   July 1, 2017 –               $26,742.50             $0.00       $26,742.50      $0.00
           October 31, 2017
4/16/2018 November 1, 2017 –            $35,027.50             $0.00       $35,027.50      $0.00
           February 28, 2018
7/13/2018 March 1, 2018 –               $20,355.00             $0.00       $20,355.00      $0.00
           May 31, 2018
10/31/2018 June 1, 2018 –                 $8,082.50            $0.00         $8,082.50     $0.00
           August 31, 2018
12/17/2018 September 1, 2018 –            $6,052.50            $0.00         $6,052.50     $0.00
           November 30, 2018
TOTAL                                  $406,072.50           $675.11      $406,072.50    $675.11




                                                 2
                 Case 16-10527-MFW             Doc 4449        Filed 03/14/19       Page 3 of 22



                                   MONTHLY APPLICATIONS FILED

Frejka PLLC seeks interim approval of this Court of the following monthly applications: 2

                                                 Requested         Requested                              Paid
 Date Filed           Period Covered               Fees            Expenses           Paid Fees         Expenses
2/12/2019          December 1, 2018 –             $4,332.50           $0.00           $3,466.00           $0.00
Dkt. 4406          January 31, 2019
3/12/2019          February 1, 2019 –              $1,710.00           $0.00            Pending            $0.00
Dkt. 4445          February 28, 2019
                   Total                           $6,042.50           $0.00          $3,466.00            $0.00


                  FREJKA PLLC PROFESSIONALS & PARAPROFESSIONALS

                                 Position of the Applicant,
                                  Number of Years in that                Hourly
                                  Position, Prior Relevant               Billing
       Name of                 Experience, Year of Obtaining              Rate         Total
    Professional                License to Practice, Area of           (including      Hours          Total
      Individual                          Expertise                    Changes)        Billed      Compensation
Elise S. Frejka               Partner since 2015. Member of              $475.00         9.50         $4,512.50
                              the New York Bar since 1991.
                              Primary practice area: Business
                              Restructuring and
                              Reorganization.
Edward M. Kennedy             Legal Assistant/Analyst                     $225.00         6.80          $1,530.00

    Total                                                                                16.30          $6,042.50

Total Fees (All Timekeepers):                                      $6,042.50
Total Hours (All Timekeepers):                                         16.30
Blended Rate (All Timekeepers):                                      $370.71

Total Fees (All Attorneys):                                        $4,512.50
Total Hours (All Attorneys):                                            9.50
Blended Rate (All Attorneys):                                        $475.00




2
    As of the date of this Application, Frejka PLLC is holding $5,487.25 in the Frejka PLLC IOLA Account due to an
    overpayment by the Debtors in connection with prior monthly fee statements.


                                                          3
           Case 16-10527-MFW        Doc 4449     Filed 03/14/19   Page 4 of 22




                          COMPENSATION BY CATEGORY

                Project Categories                    Total Hours           Total Fees
Fee Examiner – General                                    4.50              $1,687.50
Fee Examiner – Fee Statements and Fee Applications        5.50              $1,662.50
BDO, Consulting                                           1.20                $395.00
Gibson, Dunn & Crutcher LLP                               0.80                $380.00
Pachulski Stang Ziehl & Jones LLP                         2.90              $1,377.50
Young Conaway Stargatt & Taylor, LLP                      1.40                $540.00
Total                                                    16.30              $6,042.50




                                             4
                     Case 16-10527-MFW              Doc 4449        Filed 03/14/19        Page 5 of 22



                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

In re:                                                            Chapter 11

TSAWD HOLDINGS, INC., et al.,1                                    Case No. 16-10527 (MFW)

                           Debtors.                               (Jointly Administered)

                                                                  Hearing Date: April 30, 2019 at 11:30 a.m. (ET)
                                                                  Objection Deadline: April 1, 2019 at 4:00 p.m. (ET)

                      TENTH QUARTERLY APPLICATION FOR COMPENSATION
                      AND REIMBURSEMENT OF EXPENSES OF FREJKA PLLC,
                      AS COUNSEL FOR THE FEE EXAMINER, FOR THE PERIOD
                       FROM DECEMBER 1, 2018 THROUGH FEBRUARY 28, 2019

               Pursuant to sections 330 and 331 of title 11 of the United States Code (the “Bankruptcy

     Code”), and Rule 2016 of the Federal Rules of Bankruptcy Procedure, and in accordance with

     that certain Order Authorizing the Employment and Retention of Frejka PLLC as Counsel to the

     Fee Examiner Nunc Pro Tunc to June 16, 2016 [Docket No. 2507] (the “Retention Order”) and

     that certain Order Establishing Procedures for Interim Compensation and Reimbursement of

     Expenses for Professionals [Docket No. 806] (the “Interim Compensation Order”), the law firm

     of Frejka PLLC hereby applies (the “Application”) to the United States Bankruptcy Court for the

     District of Delaware (the “Court”) for reasonable compensation for professional legal services

     rendered as counsel to the Fee Examiner in the above-captioned cases.

               By this Application, Frejka PLLC seeks an interim allowance of fees in the amount of

     $6,042.50 as compensation for necessary professional services rendered, and actual and

     necessary expenses in the amount of $0.00 for a total of $6,042.50 and payment of the unpaid

     amount of such fees and expenses for the period December 1, 2018 through February 28, 2019

     1
         The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: TSAWD
         Holdings, Inc. (9008); Slap Shot Holdings, Corp. (8209); TSAWD, Inc. (2802); TSA Stores, Inc. (1120); TSA
         Gift Card, Inc. (1918); TSA Ponce, Inc. (4817); and TSA Caribe, Inc. (5664). The headquarters for the above-
         captioned Debtors is located at 2305 East Arapahoe Road, Suite 234, Centennial, Colorado 80122.
            Case 16-10527-MFW          Doc 4449       Filed 03/14/19   Page 6 of 22



(the “Interim Period”). In support of this Application, Frejka PLLC respectfully represents as

follows:

                                          Background

       1.      On March 2, 2016 (the “Petition Date”), the Debtors commenced their cases

under chapter 11 of the Bankruptcy Code before the United States Bankruptcy Court for the

District of Delaware. The Debtors are operating their businesses and managing their properties

as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

       2.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

       3.      On June 16, 2016, the Court entered an Order Appointing Fee Examiner and

Establishing Procedures for Consideration of Requested Fee Compensation and Reimbursement

of Expenses [Docket No. 2204] appointing Elise S. Frejka as Fee Examiner (the “Fee Examiner

Order”). On July 14, 2016, the Court entered the Retention Order. Pursuant to the Fee Examiner

Order and the Retention Order, Frejka PLLC was retained to represent the Fee Examiner nunc

pro tunc to June 16, 2016. The Fee Examiner Order authorizes Frejka PLLC to be compensated

on an hourly basis and to be reimbursed for actual and necessary out-of-pocket expenses.

       4.      All services for which compensation is requested herein by Frejka PLLC were

performed for or on behalf of the Fee Examiner.

                    FREJKA PLLC’S APPLICATION FOR
            COMPENSATION AND FOR REIMBURSEMENT OF EXPENSES

                              Compensation Paid and Its Source

       5.      The monthly fee applications (the “Monthly Fee Applications”) for the periods

December 1, 2018 through February 28, 2019 of Frejka PLLC have been filed and served

pursuant to the Fee Examiner Order and the Retention Order.



                                                  2
             Case 16-10527-MFW         Doc 4449     Filed 03/14/19     Page 7 of 22



       6.      On February 12, 2019, Frejka PLLC filed its Twenty Fourth Monthly Application

of Frejka PLLC for Interim Compensation for Services Rendered and Reimbursement of

Expenses for the Period December 1, 2018 through January 31, 2019 [Dkt. No. 4406] (the

“Twenty Fourth Monthly Fee Application”) requesting $4,332.50 in fees and $0.00 in expenses.

Frejka PLLC received partial payment on account of the Twenty Fourth Monthly Fee

Application in the amount of $3,458.00.

       7.      On March 12, 2019, Frejka PLLC filed its Twenty Fifth Monthly Application of

Frejka PLLC for Interim Compensation for Services Rendered and Reimbursement of Expenses

for the Period February 1, 2019 through February 28, 2019 [Dkt. No. 4364] (the “Twenty Fifth

Monthly Fee Application”) requesting $1,710.00 in fees and $0.00 in expenses. Frejka PLLC

anticipates receiving partial payment on account of the Twenty Fifth Monthly Fee Application in

the amount of $1,368.00 prior to the hearing on this Application.

       8.      The Monthly Fee Applications covered by this Application contain detailed daily

time logs describing the actual and necessary services provided by Frejka PLLC during the

periods covered by such applications as well as other detailed information required to be

included in fee applications.

                                        Requested Relief

       9.      By this Application, Frejka PLLC requests that the Court approve payment of one

hundred percent (100%) of the fees and expenses incurred by Frejka PLLC during the Interim

Period of December 1, 2018 through February 28, 2019.

       10.     All services for which Frejka PLLC requests compensation were performed for or

on behalf of the Debtors’ estates.




                                                3
              Case 16-10527-MFW          Doc 4449      Filed 03/14/19   Page 8 of 22



        11.     Frejka PLLC has received no payment and no promises for payment from any

source other than the Debtors for services rendered or to be rendered in any capacity whatsoever

in connection with the matters covered by this Application. There is no agreement or

understanding between Frejka PLLC and any other person other than the professionals of Frejka

PLLC for the sharing of compensation to be received for services rendered in these cases. Frejka

PLLC did not receive a retainer in these cases.

        12.     The professional services and related expenses for which Frejka PLLC requests

interim allowance of compensation and reimbursement of expenses were rendered and incurred

in connection with this case in the discharge of Frejka PLLC’s professional responsibilities as

attorneys for the Fee Examiner. Frejka PLLC’s services have been necessary and beneficial to

the Debtors’ estates, creditors and other parties in interest.

        13.     In accordance with the factors enumerated in section 330 of the Bankruptcy Code,

it is respectfully submitted that the amount requested by Frejka PLLC is fair and reasonable

given (a) the complexity of the case, (b) the time expended, (c) the nature and extent of the

services rendered, (d) the value of such services, and (e) the costs of comparable services other

than in a case under the Bankruptcy Code. Moreover, Frejka PLLC has reviewed the

requirements of Del. Bankr. LR 2016-2, the Fee Examiner Order and the Retention Order and

believes that this Application complies with such Rule and Orders.

                                   Statement from Frejka PLLC

        14.     Pursuant to the Appendix B Guidelines for Reviewing Application for

Compensation and Reimbursement of Expenses Filed Under United States Code by Attorneys in

Larger Chapter 11 Cases, Frejka PLLC responds to the following questions regarding the

Application:




                                                   4
             Case 16-10527-MFW           Doc 4449       Filed 03/14/19   Page 9 of 22



                                                                                 Additional
                                                                              Explanation or
                     Question                           Yes       No           Clarification
Did you agree to any variations from, or                Yes               Hourly rates, consistent
alternatives to, your standard or customary                               with firm practice, will
billing rates, fees or terms for services                                 remain constant for the
pertaining to this engagement that were                                   duration of the
provided during the application period? If so,                            engagement.
please explain.
If the fees sought in this fee application as                     No      Fees were within
compared to the fees budgeted for the time                                budget.
period covered by this fee application are
higher by 10% or more, did you discuss the
reasons for the variation with the client?
Have any of the professionals included in this                    No
fee application varied their hourly rate based
on the geographic location of the bankruptcy
case?
Does the fee application include time or fees                     No
related to reviewing or revising time records
or preparing, reviewing, or revising invoices?
Does this fee application include time or fees                    No
for reviewing time records to redact any
privileged or other confidential information?
If so, please quantify by hours and fees.
If the fee application includes any rate                          No      Hourly rates, consistent
increases since retention in these Cases:                                 with firm practice, will
     i.      Did your client review and                                   remain constant for the
             approve those rate increases in                              duration of the
             advance?                                                     engagement.
     ii.     Did your client agree when
             retaining the law firm to accept all
             future rate increases? If not, did
             you inform your client that they
             need not agree to modified rates or
             terms in order to have you
             continue the representation,
             consistent with ABA Formal
             Ethics Opinion 11-458?

               WHEREFORE, Frejka PLLC respectfully requests that the Court enter an order,

in the form attached hereto, (i) providing that an interim allowance be made to Frejka PLLC for

the period from December 1, 2018 through February 28, 2019 in the sum of $6,042.50 as



                                                    5
           Case 16-10527-MFW           Doc 4449      Filed 03/14/19     Page 10 of 22




compensation for necessary professional services rendered, and actual and necessary expenses in

the amount of $0.00 for a total of $6,052.50; (ii) that the Debtors be authorized and directed to

pay to Frejka PLLC the outstanding amount of such sums; and (iii) for such other and further

relief as may be just and proper.

Dated: New York, New York
       March 14, 2019
                                                     FREJKA PLLC


                                                     /s/ Elise S. Frejka
                                                     Elise S. Frejka
                                                     420 Lexington Avenue Suite 310
                                                     New York, New York 10170
                                                     Phone: (212) 641-0800
                                                     Facsimile: (212) 641-0820

                                                     Attorneys for the Fee Examiner




                                                 6
              Case 16-10527-MFW           Doc 4449     Filed 03/14/19         Page 11 of 22



                                           VERIFICATION

         I, Elise S. Frejka, hereby certify that:

         1.      I am a member of Frejka PLLC and the Fee Examiner in the above-captioned

cases.

         2.      I have personally performed many of the legal services rendered by Frejka PLLC

to the Fee Examiner and am familiar with all other work performed on behalf of the lawyers at

Frejka PLLC.

         3.      The facts set forth in the foregoing Application are true and correct to the best of

my knowledge, information and belief. Moreover, I have reviewed Del. Bankr. LR 2016-2 and

submit that this Application substantially complies with such Rule.

Dated: New York, New York
       March 14, 2019

                                                        /s/ Elise S. Frejka
                                                        Elise S. Frejka
             Case 16-10527-MFW      Doc 4449     Filed 03/14/19   Page 12 of 22




                                       EXHIBIT A
                 Customary and Comparable Disclosures with Fee Applications

                                BILLED OR COLLECTED
                                Firm or office preceding year,             BILLED
     Category of Timekeeper         excluding bankruptcy            in this fee application
Partner                                     $0.00                        $4,512.50
Legal Assistant                             $0.00                        $1,530.00
All timekeepers aggregated                  $0.00                        $6,042.50
                     Case 16-10527-MFW             Doc 4449      Filed 03/14/19     Page 13 of 22




                                                     EXHIBIT B
                            Summary of Timekeepers Included in this Fee Application


      Name               Title        Department      Date of     Fees Billed in   Hours Billed     Hourly       Number of
                                                       First           this              in this   Rate Billed      Rate
                                                     Admission    Application(s)    Application      in the       Increases
                                                                                                   Application   Since Case
                                                                                                     Period       Inception
Elise S. Frejka        Partner        Bankruptcy       1991        $4,512.50             9.50       $475.00           0
Edward M. Kennedy   Legal Assistant   Bankruptcy                   $1,530.00             6.80       $225.00           0
Grand Total                                                        $6,042.50            16.30
        Case 16-10527-MFW   Doc 4449   Filed 03/14/19   Page 14 of 22




                                 EXHIBIT C

                         Budget and Staffing Plan

                         BUDGETED AMOUNT ($)
                                                                Application
                     December     January   February              Period
Total Fees           $5,000.00    $5,000.00 $5,000.00           $15,000.00
                         PROFESSIONAL RATES
                                                                Application
                     December     January           February      Period
Elise S. Frejka       $475.00      $475.00           $475.00     $475.00
Edward M. Kennedy     $225.00      $225.00           $225.00     $225.00
                            ACTUAL HOURS
                                                                Application
     Professional    December      January          February      Period
Elise S. Frejka          0.90        5.00             3.60           9.50
Edward M. Kennedy        6.80        0.00             0.00           6.80
Total                    7.70        5.00             3.60          16.30
                              ACTUAL FEES
                                                                Application
     Professional    December        January        February      Period
Elise S. Frejka        $427.50       $2,375.00      $1,710.00   $4,512.50
Edward M. Kennedy    $1,530.00           $0.00          $0.00   $1,530.00
Total                $1,957.50       $2,375.00      $1,710.00   $6,042.50
          Case 16-10527-MFW        Doc 4449     Filed 03/14/19   Page 15 of 22




                                      EXHIBIT D
                Summary of Compensation Requested by Project Category

                Project Categories                    Total Hours          Total Fees
Fee Examiner – General                                    4.50             $1,687.50
Fee Examiner – Fee Statements and Fee Applications        5.50             $1,662.50
BDO, Consulting                                           1.20               $395.00
Gibson, Dunn & Crutcher LLP                               0.80               $380.00
Pachulski Stang Ziehl & Jones LLP                         2.90             $1,377.50
Young Conaway Stargatt & Taylor, LLP                      1.40               $540.00
Total                                                    16.30             $6,042.50
               Case 16-10527-MFW               Doc 4449         Filed 03/14/19        Page 16 of 22




                                                   EXHIBIT E
                        SUMMARY COVER SHEET OF FEE APPLICATION

Name of applicant:                                                      Frejka PLLC
Name of client:                                                         Fee Examiner
Time period covered by this application:                                December 1, 2018 – February 28, 20191
Total compensation sought this period:                                  $6,042.50
Total expenses sought this period:                                      $0.00
Petition date:                                                          March 2, 2016
Retention date:                                                         Nunc Pro Tunc to June 16, 2016
Date of order approving employment                                      July 14, 2016
Total fees approved by interim order to date                            $406,072.50
Total expenses approved by interim order to date                        $675.11
Total allowed fees paid to date                                         $409,538.50
Total allowed expenses paid to date                                     $675.11
Blended rate in this application for all attorneys                      $475.00
Blended rate in this application for all timekeepers                    $370.71
Fees sought in this application already paid pursuant to
                                                                        $3,466.00
a monthly compensation order but not yet allowed
Expenses sought in this application already paid
pursuant to a monthly compensation order but not yet                    $0.00
allowed
Number of professionals included in this application                    2
If applicable, number of professionals in this
application not included in staffing plan approved by                   None
client
If applicable, difference between fees budgeted and
                                                                        N/A
compensation sought for this period
Number of professionals billing fewer than 15 hours to
                                                                        2
the case during this period
Are any rates higher than those approved or disclosed
at retention? If yes, calculate and disclose the total
                                                                        No
compensation sought in this application using the rates
originally disclosed in the retention application




1
    The applicant reserves the right to include any time expended in the time period indicated above in future
    application(s) if it is not included herein.
                    Case 16-10527-MFW              Doc 4449        Filed 03/14/19        Page 17 of 22



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

In re:                                                             Chapter 11

TSAWD HOLDINGS, INC., et al.,1                                     Case No. 16-10527 (MFW)

                            Debtors.                               (Jointly Administered)


                  ORDER GRANTING TENTH QUARTERLY APPLICATION FOR
                  COMPENSATION AND REIMBURSEMENT OF EXPENSES OF
                    FREJKA PLLC, AS COUNSEL FOR THE FEE EXAMINER,
            FOR THE PERIOD FROM DECEMBER 1, 2018 THROUGH FEBRUARY 28, 2019

               Frejka PLLC, as counsel for the Fee Examiner in the above-captioned cases, filed its

    Tenth Quarterly Application for Compensation and for Reimbursement of Expenses for the

    Period from December 1, 2018 through February 28, 2019 (the “Tenth Quarterly Application”).

    The Court has reviewed the Tenth Quarterly Application and finds that: (a) the Court has

    jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; (b) notice of the Tenth

    Quarterly Application, and any hearing on the Tenth Quarterly Application, was adequate under

    the circumstances; and (c) all persons with standing have been afforded the opportunity to be

    heard on the Tenth Quarterly Application. Accordingly, it is hereby

               ORDERED that the Tenth Quarterly Application is GRANTED, on an interim basis. The

    Debtors in the above cases shall pay to Frejka PLLC the sum of $6,042.50 as compensation for

    necessary professional services rendered, and actual and necessary expenses in the amount of

    $0.00 for a total of $6,042.50 for services rendered and disbursements incurred by Frejka PLLC




    1
         The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: TSAWD
         Holdings, Inc. (9008); Slap Shot Holdings, Corp. (8209); TSAWD, Inc. (2802); TSA Stores, Inc. (1120); TSA
         Gift Card, Inc. (1918); TSA Ponce, Inc. (4817); and TSA Caribe, Inc. (5664). The headquarters for the above-
         captioned Debtors is located at 2305 East Arapahoe Road, Suite 234, Centennial, Colorado 80122.
           Case 16-10527-MFW         Doc 4449         Filed 03/14/19   Page 18 of 22



for the period December 1, 2018 through February 28, 2019, less any amounts previously paid in

connection with the monthly fee applications.

Dated: _________________, 2019
       Wilmington, Delaware


                                                The Honorable Mary F. Walrath
                                                United States Bankruptcy Judge




                                                  2
Case 16-10527-MFW   Doc 4449   Filed 03/14/19   Page 19 of 22




                      EXHIBIT A




                           3
                             Case 16-10527-MFW   Doc 4449    Filed 03/14/19    Page 20 of 22




   Professional/Role         Interim Fee      Total Fees    Total Expenses      Amount of        Amount of      Amount of
                          Period/Docket No.   Requested       Requested       Fees Paid or to    Expenses        Holdback
                                                                              be Paid (80%)     Paid or to be   Fees Sought
                                                                                                Paid (100%)       (20%)
Frejka PLLC/ Counsel to   12/1/18 – 2/28/19   $6,042.50         $0.00           $4,834.00          $0.00         $1,208.50
the Fee Examiner               [D.I. ]
                    Case 16-10527-MFW              Doc 4449        Filed 03/14/19        Page 21 of 22



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

In re:                                                            Chapter 11

TSAWD HOLDINGS, INC., et al.,1                                    Case No. 16-10527 (MFW)

                           Debtors.                               (Jointly Administered)

                                                                  Hearing Date: April 30, 2019 at 11:30 a.m. (ET)
                                                                  Objection Deadline: April 1, 2019 at 4:00 p.m. (ET)


                         TENTH QUARTERLY FEE REQUEST OF FREJKA PLLC

     TO:       (I) THE DEBTORS; (II) THE OFFICE OF THE UNITED STATES TRUSTEE; (III)
               COUNSEL FOR THE DIP LENDERS; (IV) COUNSEL FOR WELLS FARGO BANK,
               NATIONAL ASSOCIATION; (V) COUNSEL FOR THE DEBTORS; (VI) COUNSEL
               FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS; AND (VII) ALL
               PARTIES THAT HAVE FILED A NOTICE OF APPEARANCE IN THESE CHAPTER
               11 CASES PURSUANT TO BANKRUPTCY RULE 2002

             PLEASE TAKE NOTICE that, pursuant to that certain Order Establishing Procedures
     for Interim Compensation and Reimbursement of Expenses for Professionals [Docket No. 806]
     (the “Interim Compensation Order”), Frejka PLLC, counsel for the Fee Examiner in the above
     captioned cases hereby applies for interim quarterly allowance of compensation and
     reimbursement of expenses (the “Fee Request”) for all interim applications filed during the
     period December 1, 2018 through February 28, 2019. Summaries of the fees and expenses that
     are the subject of this Fee Request are summarized in the attachments hereto.

             PLEASE TAKE FURTHER NOTICE that, pursuant to the Interim Compensation
     Order, the Debtors were authorized to pay on an interim basis 80% of the amount of
     compensation requested and 100% of the amount requested for reimbursement of expenses
     without further order of the Court upon the expiration of a 15-day objection period.

             PLEASE TAKE FURTHER NOTICE that objections, if any, to the Fee Request are to
     be filed and served on the affected professional and the parties set forth in the Interim
     Compensation Order on or before April 1, 2019 at 4:00 p.m. (ET).

           PLEASE TAKE FURTHER NOTICE that a hearing to consider approval of the Fee
     Request will be held before the Honorable Mary F. Walrath in the United States Bankruptcy


     1
         The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: TSAWD
         Holdings, Inc. (9008); Slap Shot Holdings, Corp. (8209); TSAWD, Inc. (2802); TSA Stores, Inc. (1120); TSA
         Gift Card, Inc. (1918); TSA Ponce, Inc. (4817); and TSA Caribe, Inc. (5664). The headquarters for the above-
         captioned Debtors is located at 2305 East Arapahoe Road, Suite 234, Centennial, Colorado 80122.
           Case 16-10527-MFW         Doc 4449      Filed 03/14/19    Page 22 of 22



Court for the District of Delaware, 824 N. Market Street, 5th Floor, Courtroom 4, Wilmington,
Delaware 19801, on April 30, 2019 at 11:30 a.m. (ET).

Dated: New York, New York
       March 14, 2019
                                                   FREJKA PLLC


                                                   /s/ Elise S. Frejka
                                                   Elise S. Frejka
                                                   420 Lexington Avenue Suite 310
                                                   New York, New York 10170
                                                   Phone: (212) 641-0800
                                                   Facsimile: (212) 641-0820

                                                   Attorneys for the Fee Examiner




                                               2
